DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed April 17, 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “mechanism for launching”, “mechanism for navigating”. “mechanism for landing” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-2, 21, 24-25, 40, 42, 46-48, 55, 57, 65-66 and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, 31 and 87 recite the limitation "it" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
The term “resilient element” in claims 31-35 and 40 is a relative term which renders the claim indefinite. The term “resilient element” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term is interpreted to be “an element”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 21, 24, 40, 42, 46-48, 55, 57, 65-66 and 87 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al., U.S. Patent Application Publication No. 2018/0281933 (referred to hereafter as Davis).
	As to claims 1 and 87, Davis teaches a device and method comprising: 
a mechanism for launching the device airborne from a first locations (see para. 33-34 and 39); 
a mechanism for navigating the device when airborne to a second location (see para. 33-34 and 39); and
a mechanism for landing the device to a stable position at the second location, wherein the mechanism for launching the device includes a leg which during navigation and landing is retracted, and during take-off is deployed such that it provides a spring-effect for the device on take-off (see para. 25, 41-42, 44, 4, 18).
As to claim 2, Davis teaches the autonomous remote device of claim 1, wherein the deployment comprises monitoring at each stable position, the device further comprising: an image capture device for capturing images at each stable position; a sensor device for sensing data at each stable position; a deployment mechanism for deployment at each stable location and associated with an action, one or more rotors, wherein the mechanism for navigating the device and the mechanism for landing the device utilises the rotors; a set of legs for use in the stable position and adjustable to orientate the housing (see para. 25 and 28).
As to claim 21, Davis teaches the autonomous remote device of claim 1 wherein on landing, the leg is orientated such that when it is deployed, it has a point of contact with the ground which is opposite the direction in which the device is to be launched (see para. 25 and 41-42).
	As to claim 24, Davis teaches the autonomous remote device of claim 1 further comprising an anchor leg extending from a housing perpendicularly, wherein on landing the device lands on the anchor leg (see para. 25 and 41-42 and fig. 1B).
As to claim 40, Davis teaches the autonomous remote device of claim 1 wherein the launch mechanism comprises a resilient element which is disposed against the ground at the first location, in order to provide a take-off force for launch and wherein the landing mechanism comprises a plurality of legs adapted to absorb the force of landing, wherein landing comprises disengaging the flight mechanism and dropping the device to the ground (see para. 25 and 41-42 and 31)
As to claim 42, Davis teaches the autonomous remote device of claim 1, wherein the landing mechanism is a mechanical mechanism which is not powered (see para. 25 and 41-42 and 31).
As to claim 46, Davis teaches the autonomous remote device of claim 1 wherein the landing mechanism includes a leg which is orientated in the direction of flight during the flight, such that on landing the leg engages with the ground to prevent motion in the direction of flight (see para. 25 and 41-42 and 31).
As to claim 47, Davis teaches the autonomous remote device of claim 1 further comprising a mechanism for self-righting the device on landing (see para. 25 and 41-42 and 31).
As to claim 48 , Davis teaches the autonomous remote device of claim 47 wherein the self-righting mechanism is provided by one or more legs being of an adjustable length (see para. 25 and 41-42 and 31).
	As to claim 55, Davis teaches the autonomous remote device of claim 1 further configured for use in an agricultural environment (see para. 25 and 41-42 and 31).
	As to claim 57, Davis teaches the autonomous remote device of claim 1 further comprising a set of legs which arrest the flight instead of motors (see para. 25 and 41-42 and 31).
As to claim 65, Davis teaches the autonomous remote device of claim 1 further comprising a non-slip protrusion on a leg which includes multiple feet which may be changed for better distribution of force in varying soils or terrains and minimisation of crop damage (see para. 25 and 41-42 and 31).
As to claim 66, Davis teaches the autonomous remote device of claim 65 which can be adjusted in direction for optimal take-off and contact with terrain (see para. 25 and 41-42 and 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Davis et al, U.S. Patent Application Publication No. 2017/0328513 (referred to hereafter as Davis et al. 513’).
	As to claim 31, Davis teaches the actuatable element is movable between a first position in which it is retracted toward a housing of the device, and a second position in which it is positioned for launch of the device, wherein in the second position the actuatable element extends between a first end connected to the housing, and a second end contacting the ground and wherein in the first position the second end does not contact the ground (see para. 25 and 41-42 and 31).
	Davis does not teach the launch mechanism comprises a resilient element which is disposed against the ground at the first location, in order to provide a take-off force for launch. However, Davis et al. 513’ teaches a UAV comprising a plurality legs wherein the legs has active material disposed at the bottom of the legs (see para. 65). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the material of Davis et al. 513’ in Davis. Motivation to do so comes from the teachings of Davis et al. 513’ that doing so would reduce slippage between the drone and the support surface.
	As to claim 32, Davis teaches a rotatable housing to which the actuatable element is fixed, wherein the actuatable element is rotated by rotating the housing (see para. 25 and 41-42 and 31).
Davis does not teach the launch mechanism comprises a resilient element which is disposed against the ground at the first location, in order to provide a take-off force for launch. However, Davis et al. 513’ teaches a UAV comprising a plurality legs wherein the legs has active material disposed at the bottom of the legs (see para. 65). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the material of Davis et al. 513’ in Davis. Motivation to do so comes from the teachings of Davis et al. 513’ that doing so would reduce slippage between the drone and the support surface.
	As to claim 33, Davis teaches the autonomous device of claim 1 wherein the actuatable element is disposed such that it contacts the ground at a location which is away from the direction of launch (see para. 25 and 41-42 and 31).
Davis does not teach the launch mechanism comprises a resilient element which is disposed against the ground at the first location, in order to provide a take-off force for launch. However, Davis et al. 513’ teaches a UAV comprising a plurality legs wherein the legs has active material disposed at the bottom of the legs (see para. 65). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the material of Davis et al. 513’ in Davis. Motivation to do so comes from the teachings of Davis et al. 513’ that doing so would reduce slippage between the drone and the support surface.
	As to claim 34, Davis teaches the autonomous device claim 1. Davis does not teach the launch mechanism comprises a resilient element which is disposed against the ground at the first location, in order to provide a take-off force for launch and wherein the actuatable element is provided with a non-slip means at one end thereof.
	However, Davis et al. 513’ teaches a resilient element which is disposed against the ground at the first location, in order to provide a take-off force for launch and wherein the actuatable element is provided with a non-slip means at one end thereof (see para. 65). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the material of Davis et al. 513’ in Davis. Motivation to do so comes from the teachings of Davis et al. 513’ that doing so would reduce slippage between the drone and the support surface.
	As to claim 35, Davis teaches the autonomous device of claim 1 further comprising a plurality of legs, which support the device when positioned on the ground, wherein the actuatable element is positioned in order to provide the take-off force for launch whilst the device is supported on the ground by one or more of the plurality of legs (see para. 25 and 41-42 and 31).
Davis does not teach the launch mechanism comprises a resilient element which is disposed against the ground at the first location, in order to provide a take-off force for launch. However, Davis et al. 513’ teaches a UAV comprising a plurality legs wherein the legs has active material disposed at the bottom of the legs (see para. 65). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the material of Davis et al. 513’ in Davis. Motivation to do so comes from the teachings of Davis et al. 513’ that doing so would reduce slippage between the drone and the support surface.
6.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Detweiller et al., U.S. Patent Application Publication No. 2017/0199528, (referred to hereafter as Detweiller)
	As to claim 25, Davis teaches the device of claim 1. Davis does not explicitly teach the autonomous device repeatedly visits an area to build up observations in the area, which observations are compared with a phenotyping model to determine the accuracy of the model. However, Detweiller teaches a drone repeatedly visits an area to build up observations in the area, which observations are compared with a phenotyping model to determine the accuracy of the model (see para. 75-76). 
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to repeatedly visits an area to build up observations in the area, which observations are compared with a phenotyping model to determine the accuracy of the model in Davis as taught by Detweiller. Motivation to do so comes from the teachings of Detweiller that doing so would allow a user to closely monitor the growth of plants and increase yield.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663